United States Court of Appeals
                       For the First Circuit

No. 13-2527

                           JONATHAN FOLEY,

                        Plaintiff, Appellant,

                                 v.

                       WELLS FARGO BANK, N.A.,

                        Defendant, Appellee.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                               Before

                    Torruella, Dyk,* and Thompson,
                           Circuit Judges.



     Valeriano Diviacchi for appellant.
     David M. Bizar, with whom Seyfarth Shaw LLP was on brief, for
appellee.



                          November 14, 2014




     *
         Of the Federal Circuit, sitting by designation.
               THOMPSON, Circuit Judge.             Jonathan Foley sued Wells

Fargo, N.A. ("Wells Fargo") for failing to consider him for a

mortgage       loan   modification,       which    a    class   action    settlement

agreement required the bank to do before attempting to foreclose on

Foley's       home.     The    district    court       dismissed    the   four-count

complaint, and Foley appeals the dismissal of three counts, arising

under state common and statutory law, on various grounds.1                     Wells

Fargo       insists   that    the   district      court   rightly    dismissed   the

complaint because Foley failed to state a claim for any of the

causes of action.            Wells Fargo also argues that two of Foley's

claims are preempted by a federal law governing home mortgage

lending.

               After a deliberate review, we find that the district

court improperly considered evidence outside of the pleadings to

resolve Wells Fargo's motion to dismiss, warranting a revival of

Foley's common law claims.             Foley's statutory causes of action,

however, brought under Mass. Gen. Laws ch. 244, §§ 35A and 35B, did

fall short of stating a cognizable claim, and therefore, we affirm

their dismissal.

               Accordingly, we vacate in part the judgment entered in

Wells Fargo's favor, and remand Foley's claims for breach of

contract (Count One) and breach of the implied covenant of good


        1
       Foley did not appeal the district court's dismissal of his
Mass. Gen. Laws ch. 93A claim (Count Three), and so we will not
discuss it.

                                          -2-
faith and fair dealing (Count Four).               We affirm the dismissal of

Count Two, violation of Mass. Gen. Laws ch. 244.

                                I.    BACKGROUND

           To set the factual stage for this case, we rely on the

allegations set forth in Foley's complaint, the documents attached

to the complaint, and relevant public records.                   Watterson v. Page,

987 F.2d 1, 3 (1st Cir. 1993).                   See also Medina-Velázquez v.

Hernández-Gregorat, No. 12-2492, 2014 WL 4628506, at *3 (1st Cir.

Sept. 17, 2014) ("[W]e construe the well-pleaded facts in the light

most favorable to the plaintiffs, . . . accepting their truth and

drawing all reasonable inferences in plaintiffs' favor.").

                             A. Foley's Home Loan

           Foley   applied      for    a   home    mortgage       loan   from   World

Savings, FSB,2     on   March    7,   2005.        The    bank    offered     Foley   a

"Pick-a-Payment" loan--a monthly, adjustable-rate mortgage that

allowed the borrower to choose one of various payment arrangements,

based on a minimum payment amount determined by the borrower.

Foley accepted the $455,000 loan, and his monthly mortgage payment

was approximately $1,600.

           But Foley, like so many other borrowers, was affected by

the   housing   crash   of    2008.        The    value   of     his   home   dropped


      2
       Wells Fargo Bank, N.A. is the successor-by-merger to Wells
Fargo Bank Southwest, N.A., formerly known as Wachovia Mortgage,
FSB, formerly known as World Savings Bank, FSB. We refer to the
entities interchangeably, as do the parties, as "Wells Fargo" or
"the bank."

                                        -3-
significantly,      preventing    him     from    refinancing      with   a   more

favorable interest rate.        He lost his job around October 2008, but

used his savings to continue making mortgage payments for two

years.

           Come October 2010, Foley succumbed to his financial

hardship and stopped making timely payments in-full, but did make

some partial payments through April 2011.                  He sought a loan

modification from the bank, and in April 2011, Wells Fargo informed

him he might qualify for the Home Affordable Modification Program

("HAMP"), a federal program that allows qualified homeowners to

reduce    their     monthly    mortgage       payments.      Foley    asked     to

participate, and the bank's representatives said they would send

him an application.

                         B. Pick-a-Payment Settlement

           In the meantime, Wells Fargo settled a California class

action lawsuit in May 2011.             The plaintiffs in that suit had

alleged that Pick-a-Payment loans violated the Truth-in-Lending Act

because   the     loan   documents   failed      to   adequately    disclose   to

borrowers certain loan conditions, including interest rates and

payment schedules. The class action settlement agreement specified

three categories of Pick-a-Payment borrowers, and the parties agree

that Foley is a member of "Settlement Class B."




                                        -4-
               A few of the settlement agreement's terms, as they apply

to Settlement Class B members, are relevant to Foley's case.                      The

agreement provides:

               Settlement Class B Members . . . first shall
               be considered for a HAMP modification. . . .
               [Those] who do not qualify for or elect not to
               accept a HAMP modification shall be considered
               for a MAP2R modification.

               "MAP2R" was a new proprietary modification program Wells

Fargo created specifically for the settlement, and the step-by-step

eligibility determination process for MAP2R (called the "waterfall"

process) was spelled out in the agreement.                  The bank was required

to apply seven specific (and rather complicated) sequential steps

until a debt-to-income ratio of 31 percent was reached for the

borrower.        But if the bank followed the waterfall and could not

reach     31    percent,      it    was   not    required    to   offer    a     MAP2R

modification.

               The settlement agreement also imposed certain "servicing

commitments," created, according to the agreement, "[i]n order to

ensure that Borrowers are appropriately considered for a MAP2R

Modification in a timely manner."                 The agreement required, for

instance, that Wells Fargo provide class members with clear,

written        explanations        of   modification   denials,     and    in     any

foreclosure-related        communications,         a   notification       that    the

borrower was still being considered for a modification.




                                           -5-
                   C. Foley's Continued Pursuit

          In the midst of the class action's resolution, Foley,

presumably still unaware of the class action settlement, pressed on

with HAMP, which Wells Fargo continued to tell him through November

2011 (six months after the California class action went into

effect) was the only modification for which he might qualify.

After numerous follow-up phone calls to Wells Fargo (which Foley

started making on the heels of his April 2011 call with the bank's

representatives), Foley finally received a HAMP application from

the bank in November 2011--some seven months after they had

promised to send it--which he promptly completed and returned.

          Around January 2012, Foley received a letter from Wells

Fargo stating it had not received his completed application.     In

2012, Foley made many additional calls to Wells Fargo's "Home

Preservation Specialist" (and, after she left the position, her

replacement) to inquire about his application status, but his calls

were never returned.   In an Orwellian turn of events, he instead

received letters explaining his "short sale" or "deed in lieu of

foreclosure" options--neither of which would actually allow Foley




                               -6-
to "preserve" ownership of his home.3                      Meanwhile, Wells Fargo

scheduled foreclosure.

               After several months of periodic, unreturned phone calls

to    the    Specialist,      a    dissatisfied       Foley      spoke        to   the     Home

Preservation supervisor, who told him his HAMP application was

either lost or never received, and that he would be sent a new

application.        Foley     received         the   application       in      November        or

December 2012 and returned it toward the end of the year.

               Almost   two       years    after      Foley      first      asked        for    a

modification, Wells Fargo sent him two letters around February

2013.       One letter notified him that he was rejected from HAMP, and

the     other    informed     him       that    he    would      not     be    offered         "a

modification"       (though       the     letter     did   not    specify          for    which

modifications Foley was considered) because of his "excessive

financial obligations."            The letters, which Foley attached to his

complaint, provided no further explanation for the modification

denials.       Wells Fargo again scheduled foreclosure.

               After numerous further failed attempts to discuss a loan

modification with Wells Fargo, Foley sought assistance from the

Massachusetts Attorney General's Office ("AG's Office") around



        3
       Both a "short sale" and "deed in lieu of foreclosure" are
alternatives to foreclosure that still require the homeowner to
forego ownership of his home. In a short sale, the lender agrees
to allow the borrower to sell the home for less than what he owes
on the mortgage. Opting for a deed in lieu of foreclosure means
the homeowner hands over his interest in the property to the bank.

                                            -7-
April 8, 2013. The AG's Office contacted Wells Fargo and suggested

that because of a change in Foley's financial situation,4 a new

modification application might be warranted.        Thereafter, the bank

postponed the impending foreclosure, and Foley reapplied for HAMP.

            Around July 5, 2013, Foley received two letters dated

June 27, 2013 denying his request for a loan modification, again

due to "excessive financial obligations."            These letters were

substantively identical to the denial letters he received in

February,   despite   the   fact   that   Foley   demonstrated   "lessened

hardship" the second go-round. Foley called Wells Fargo to discuss

the letters, and the Specialist told him he would need a monthly

income of $10,000 to qualify for a modification.                 Foley was

"perplexed" by this explanation because he would not have needed a

loan modification were his income that high.            Foley thereafter

contacted the AG's Office again, informing it that Wells Fargo had

not provided an explanation for his modification denials.            A few

days later, he received another foreclosure notice from the bank.

            The carousel kept spinning, and around July 15, 2013, the

AG's Office yet again contacted Wells Fargo, asking the bank to

provide a written explanation of Foley's modification denials and

the specific names of the modifications for which he had been



     4
       Foley alleged that he faced "lessened hardship" the second
time he applied for a modification, but it is not clear from the
complaint exactly how his financial situation changed at that point
in time.

                                    -8-
denied.      After a couple of days, Foley got a call from Justin

Forbes, of Wells Fargo's Executive Complaint Department.             Forbes

explained that Foley was rejected for all loan modifications,

including HAMP and the "Mortgage Assistance Program."              At some

point that is not clear from the record, Foley became aware of his

rights under the settlement agreement; armed with this knowledge,

he   asked   Forbes   "specifically   whether    he   was   considered    for

MAP2R[,] and [] Forbes responded 'no.'"         Then, Forbes waffled, and

"[u]pon further questioning[,] [] stated [Foley] was also rejected

for [MAP2R]."      When Foley expressed his view that he "was not

afforded the procedural process under the MAP2R program, [] Forbes

stated he will make inquiry to the Wells Fargo legal team."              When

Foley asked for a "written explanation regarding the MAP2R program

rejection," Forbes gave the same response about needing to consult

the bank's lawyers.

             In a follow-up call on July 30, 2013--a year and a half

after Foley first applied for a modification, and more than two

years after Foley first asked to apply--Forbes told Foley he would

receive detailed denial letters in a few days.              Foley filed his

complaint on August 1, 2013 before receiving any such letter.




                                  -9-
                              D. Foley's Lawsuit

             With the threat of foreclosure looming, Foley filed a pro

se   suit   in    Plymouth    Superior     Court   in    Massachusetts.5    The

complaint alleged breach of contract (Count One), violation of

Mass. Gen. Laws ch. 244, §§ 35A and 35B (Count Two), violation of

Mass. Gen. Laws ch. 93A (Count Three), and breach of the implied

covenant of good faith and fair dealing (Count Four) for the bank's

alleged mishandling of Foley's loan modification requests. Namely,

Foley alleged that the bank misled him about his rights under the

settlement       agreement,    misguided     him   during    the   modification

process, and altogether ignored his modification requests. Foley's

complaint ultimately sought specific performance of the settlement

agreement and some unspecified damages.                 Foley also moved for a

temporary restraining order and preliminary injunction, in an

effort to stave off the foreclosure scheduled to take place about

a week later.

             Wells Fargo removed the case to federal court, where

Foley renewed his motion for preliminary injunctive relief.                 In

opposing the injunction motion, Wells Fargo submitted a letter

dated July 30, 2013.         The letter stated that Foley was denied HAMP

relief because his monthly loan payment would amount to 58 percent

of his gross monthly income.         As to MAP2R, the letter indicated:


      5
       Foley proceeded in both the state and federal trial courts
pro se, but obtained counsel for his appeal.

                                      -10-
           MAP2R   provides  guidelines   to   reduce   a
           borrower's monthly mortgage payment to 34.00%
           of their gross monthly income.      Under the
           MAP2R   guidelines,   we   were   unable    to
           sufficiently adjust the terms of the loan to
           achieve    an  affordable   housing    payment
           reflective of 34.00% of your gross monthly
           income.[6]

                  E. The District Court's Rulings

           After a hearing on Foley's motion for injunctive relief,

the   district   court   temporarily   enjoined   Wells   Fargo   from

foreclosing on Foley's home, pending an evidentiary hearing on the

motion.   While the injunction motion was in abeyance, Wells Fargo

moved to dismiss Foley's complaint for failure to state a claim,

pursuant to Fed. R. Civ. P. 12(b)(6), to which Foley filed a

written opposition.

           The case was reassigned to another trial judge, who

conducted the evidentiary hearing on the preliminary injunction.

At the close of the hearing, the judge orally denied Foley's motion

for injunctive relief, and stated that he was "not going to take

up" the pending motion to dismiss because he deemed it "appropriate

to consider that on the papers." The court later entered a written

order allowing Wells Fargo's motion to dismiss and disposing of all

of Foley's claims, without conducting a hearing.

           This timely appeal followed.



      6
       The settlement agreement required the bank to reduce the
mortgage payment to 31 percent of the borrower's income, not 34
percent.

                                -11-
                              II. DISCUSSION

           A.    Foley's Contract Claims (Counts One and Four)

                We begin by addressing Foley's claims for breach of

contract and breach of the implied covenant of good faith and fair

dealing.         First, we explain how the trial judge applied the

incorrect standard of review, and why this error warrants a remand

of these contract-based claims.      Then, we discuss why we are also

unmoved by Wells Fargo's alternate proposed grounds for affirming

the dismissal of these claims.         In so doing, we address Wells

Fargo's apparent misapprehension of Foley's pleaded grievances--an

issue raised in both parties' briefs and relevant to Wells Fargo's

assertion that certain arguments brought by Foley's counsel on

appeal are waived.

                      1. Improper Rule 56 Conversion

                We start our analysis by laying out the appropriate

standard of review for a Rule 12(b)(6) motion to dismiss for

failure to state a claim.        A court's goal in reviewing a Rule

12(b)(6) motion is to determine whether the factual allegations in

the plaintiff's complaint set forth "a plausible claim upon which

relief may be granted."      Woods v. Wells Fargo Bank, N.A., 733 F.3d

349, 353 (1st Cir. 2013).      The court must take all of the pleaded

factual allegations in the complaint as true.      Watterson, 987 F.2d

at 3.   Barring "narrow exceptions," courts tasked with this feat

usually consider only the complaint, documents attached to it, and


                                   -12-
documents expressly incorporated into it.    Id.   Thus, a primary

purpose of a Rule 12(b)(6) motion is to weed out cases that do not

warrant reaching the (oftentimes) laborious and expensive discovery

process because, based on the factual scenario on which the case

rests, the plaintiff could never win. In short, plaintiffs are not

required to submit evidence to defeat a Rule 12(b)(6) motion, but

need only sufficiently allege in their complaint a plausible claim.

          Compare that to a Rule 56 motion for summary judgment,

where the court must determine whether "there is no genuine dispute

as to any material fact and the movant is entitled to judgment as

a matter of law."   Fed. R. Civ. P. 56(a).    Defendants typically

bring Rule 56 motions after some, if not all, of the discovery

process has concluded because to prevail on the motion, the movant

must direct the court to specific, admissible evidence in the

record in order to show that the other side could not win at trial.

See Fed. R. Civ. P. 56(c).

          Sometimes, though, waiting until after discovery is over

to dispose of a claim on summary judgment is an asinine exercise,

if defendants possess some document that could help a court do so

earlier on in the life of the case. Promoting judicial efficiency,

the Rules account for circumstances like these and allow district

courts the leeway to consider documents outside the complaint (as

well as the "narrow exceptions" we identified above) by converting

a defendant's Rule 12(b)(6) motion into a Rule 56 motion.   Fed. R.


                               -13-
Civ. P. 12(d).   This conversion need not be express, but the court

must give both sides "a reasonable opportunity to present all the

material that is pertinent to the motion."   Id.; Bartlett v. Dep't

of the Treasury (I.R.S.), 749 F.3d 1, 12 (1st Cir. 2014).

          Given that procedural framework, we discuss why, in our

view, the district court in the instant case converted Wells

Fargo's motion to dismiss Foley's contract-based claims into a

motion for summary judgment--though not expressly--and did so

improperly, warranting a remand of those claims.7

          The motion to dismiss proceedings before the district

court provide the backdrop for our analysis.

          The class action settlement agreement required that Wells

Fargo "consider" Foley for a HAMP and MAP2R modification.   As far

as we can tell, neither party has disputed that fact throughout the

life of this case.



     7
       Foley does not cite Rule 12(d) in his briefing.          We,
however, consider the issue of the district court's improper
conversion of the motion to dismiss sufficiently raised. Foley
asserts that the district court misapplied the standard of review
for a motion to dismiss in reaching its ultimate conclusion that
Wells Fargo "performed its obligation under the settlement
agreement to consider Plaintiff for MAP2R." He argues that the
district court's "conclusion that Wells Fargo actually met its
obligation to consider Mr. Foley for MAP2R is wholly unsupported by
the available evidence, which raises unresolved factual questions
about how and when Mr. Foley was considered for a loan
modification." Foley's counsel crystalized these contentions at
oral argument, comparing the district court's treatment of the case
to a summary judgment hearing, and noting that it remained a
disputed issue of fact whether Foley was considered for a
modification, despite the contents of the July 30 letter.

                                -14-
            But the parties diverge on whether Foley, in drafting his

pro   se    complaint,    understood     the    extent     of    Wells    Fargo's

obligations    under     the   settlement     agreement.        As   Wells   Fargo

explained    in   its    motion   to   dismiss,    it    interpreted      Foley's

allegations to amount to a "grievance [] that he was not approved

for a loan modification."         But, Wells Fargo urged, "nothing in the

Settlement Agreement required Wells Fargo to approve him."                     In

response, Foley argued to the district court in his written

opposition to the motion to dismiss that Wells Fargo misunderstood

the nature of his allegations, and that in fact, he pleaded that

Wells Fargo did not consider him for a modification, as required by

the settlement agreement, and did not comply with the agreement's

other procedural mandates.

            In its order, the district court agreed with Foley and

held that "defendant reads the complaint too narrowly.                   In fact,

plaintiff asserts not only that defendant failed to provide him a

MAP2R modification, but also that it failed to even consider him

for one."     Similarly, as to the claim for breach of the implied

covenant of good faith and fair dealing, the court found that

Foley's "allegations that defendant's inability to communicate

effectively about MAP2R prevented plaintiff from being considered

for such a modification could state a claim for breach of the

implied covenant of good faith and fair dealing."




                                       -15-
            And so it seems the district court concluded that Foley

successfully pleaded both a breach of the settlement agreement and

a breach of the implied covenant of good faith and fair dealing.

Thus, on a Rule 12(b)(6) motion, the district court's inquiry

should have ended.

            Unfortunately, the district court's inquiry did not start

and end with the pleadings.      Recall that Wells Fargo submitted

during the injunction proceedings a letter dated July 30, 2013. In

that letter, Wells Fargo explained that Foley was denied HAMP and

MAP2R because he did not fit within the income guidelines for those

programs.

            Relying on that letter, the district court dismissed

Foley's breach of contract claim because "it appears that defendant

performed its obligation under the settlement agreement to consider

plaintiff for MAP2R."    The court also dismissed the good faith and

fair dealing claim on the theory that "defendant did consider

plaintiff for MAP2R, and its poor communication does not appear to

have ultimately and substantially interfered with plaintiff's

rights under the contract."    Thus, despite identifying the correct

standard of review for a Rule 12(b)(6) motion (and its requirement

that the court be limited to considering the complaint and its

attachments), the district court side-stepped the standard, relied

on a document extraneous to the pleadings, and decided Foley's

claims on the merits.    That series of events, in our estimation,


                                 -16-
equates to converting a motion to dismiss into a motion for summary

judgment.

            Still, Rule 12(d) says the district court would have been

permitted to make this conversion if it had given the parties a

reasonable     opportunity     to   present    materials       pertinent    to   the

motion.      Fed. R. Civ. P. 12(d).             Alas, the court did not.

Discovery never started in this case, and, as Foley noted during

the injunction hearing, Wells Fargo possessed the information he

would need to determine whether the bank fairly reviewed his

eligibility for a modification.         When discovery has not "begun and

the nonmovant has had no reasonable opportunity to obtain and

submit additional evidentiary materials to counter the movant's

[evidence], conversion of a Rule 12 motion to a Rule 56 motion is

inappropriate."      Whiting v. Maiolini, 921 F.2d 5, 7 (1st Cir.

1990). Foley was given no opportunity, let alone a reasonable one,

to   collect   and   present    evidence      that    would    contradict     Wells

Fargo's.    Foley had no way to even challenge whatever numbers the

bank used to make its calculations.            Thus, Foley was provided no

reasonable     opportunity     to   gather    or     present    actual     evidence

pertinent to his claims.

            We recognize that we have extended leniency toward a

district court's failure to provide express notice of its intention

to convert a motion to dismiss when such failure was harmless. See

Boateng v. InterAmerican Univ., Inc., 210 F.3d 56, 60-61 (1st Cir.


                                      -17-
2000). But "we treat[] any error in failing to give express notice

as harmless when the opponent has . . . had an opportunity to

respond to [the relied-upon evidence]."         Bartlett, 749 F.3d at 12

(quoting Boateng, 210 F.3d at 60).        And, as we discussed above, it

appears from the court's decision that Foley's claims would have

survived, had the court applied the correct standard of review.

Strikingly here, the judge also specifically told the parties at

the injunction hearing that he was not hearing them on the motion

to dismiss and rather, would resolve that motion "on the papers."

Based on this representation, Foley had no reason to know the court

would be considering documents filed by Wells Fargo in opposition

to the injunction motion to resolve the motion to dismiss.           In its

written decision, the court also explicitly penalized Foley because

he "offered no evidence" to refute the representations Wells Fargo

made in the July 30 letter.         If Foley had some notice of the

court's thinking, he may have attempted to provide such evidence

(keeping   in   mind   the   practical    limitations   Foley   faced   even

accessing relevant information without discovery).              This record

makes abundantly clear that the district court's conversion to a

summary judgment motion was premature, and that the failure to

expressly convert the motion to dismiss was not harmless.

           We must also address another wrinkle in this procedurally

complicated matter.     Both Wells Fargo and the district court have

suggested that the July 30 letter was proper to consider on a Rule


                                   -18-
12(b)(6) motion because, even though it was not attached to the

complaint, it was a part of the pleadings.

              Courts are permitted, in some instances, to consider on

a Rule 12(b)(6) motion documents that were not attached to the

complaint.         We have found these "narrow exceptions" to include

"documents the authenticity of which are not disputed by the

parties; . . . documents central to plaintiffs' claim; or                          . . .

documents sufficiently referred to in the complaint."                        Watterson,

987 F.2d at 3.

              In    its    decision,       the   district       court   relied    on   the

theories that Foley "did not contest the authenticity of the

letter" and that he referred to the letter in his complaint. Wells

Fargo further asserts that the letter was "integral" to Foley's

pleading.

              But we are not so convinced.                      Concerning the first

category (documents of undisputed authenticity), we reiterate that

Foley had no opportunity to challenge the document in question.

What's more, Foley made clear on the record during the preliminary

injunction hearing that he was suspicious of the document.                             The

July    30   letter       was   an     exhibit   to    an     affidavit   submitted     in

opposition to the injunction motion, and the affiant, Wells Fargo

Operations Analyst Michael Dolan, attested that the letter was a

"true   and    accurate         copy."      Foley      told    the   court   during    the

evidentiary        hearing      that     Dolan   was    "not    trustworthy      and   not


                                            -19-
believable," based on, according to Foley, findings by a judge in

another matter that Dolan's statements were "unreliable."      Foley,

in fact, labeled the affidavit itself "faulty."       It follows that

Foley called into question the integrity of the attached documents,

the authenticity of which Dolan attested to.

          As to the second category (documents central to the

claims), we do not see how the letter is integral to any of Foley's

claims.   Most especially, the surviving contract claims revolve

around Wells Fargo's alleged failure to fairly consider Foley's

modification eligibility over the course of the year and a half

prior to the letter's existence.

          Finally, as to the third category (documents sufficiently

referred to in the complaint), the district court recognized in its

order that Foley had not yet received the letter when he filed his

complaint.8   The closest the complaint comes to referencing the

letter is in relaying Forbes's July 30, 2013 statement that Foley

"would be receiving detailed modification letters in a few days."

Foley could not have sufficiently referred to a document he had yet

seen, or the existence of which he had yet learned.    Thus, the July

30 letter was not a part of Foley's pleadings.




     8
       While the order states that the letter was "something that
defendant had not yet seen" (emphasis added), given the context of
the discussion, we assume this was a stenographic error and the
court intended to say that plaintiff had not seen the letter.

                               -20-
              Given all of these considerations, we conclude that the

district   court     erroneously      converted    Wells   Fargo's    motion   to

dismiss into a motion for summary judgment without providing Foley

a reasonable opportunity to present material pertinent to the

motion.

                      2. Other Grounds for Dismissal

              Wells Fargo also argues that regardless of the July 30

letter, dismissal of the contract claims was proper on two other

grounds: (1) the breach of the implied covenant claim is preempted

by the federal Home Owners Loan Act ("HOLA"), and (2) neither

contract claim was sufficiently pleaded in the complaint.

              We quickly dispense of the first argument.          The district

court   did    not   address   this    potential    alternative      ground    for

dismissal, and we also decline to delve into it.                  See Town of

Amherst, N.H. v. Omnipoint Commc'ns Enters., Inc., 173 F.3d 9, 16

(1st Cir. 1999) (declining to affirm dismissal on an alternative

ground not addressed by the district court); Pilgrim Badge & Label

Corp. v. Barrios, 857 F.2d 1, 4 (1st Cir. 1988) (same); see also

Clifford v. M/V Islander, 751 F.2d 1, 9 n.4 (1st Cir. 1984)

("Without the benefit of any district court . . . legal discussion

concerning these matters, it would be idle for us to comment

further about them.").

              Given, however, that the district court's decision did at

least to some extent speak to Foley's pleadings, we will address


                                       -21-
Wells Fargo's sufficiency argument.9              In sum, we conclude that

Foley did state a claim for both of his contract-based causes of

action.

                          i. Standard of Review

             In analyzing whether a complaint has stated a claim

sufficient    to   satisfy     Rule   12(b)(6),    we    "[s]et[]   aside   any

statements that are merely conclusory," and, as we touched on

above, look at the factual allegations to "determine if there

exists a plausible claim upon which relief may be granted." Woods,

733 F.3d at 353.        We make reasonable inferences, drawn from the

alleged   facts,   in    the   pleader's     favor.      Ocasio-Hernández    v.

Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011).              And we construe

pro se complaints, like Foley's, liberally.              Erickson v. Pardus,

551 U.S. 89, 94 (2007) (per curiam).

                          ii. Breach of Contract

               Neither party disputes that the settlement agreement

itself dictates our use of California law.              Thus, Foley need have

pleaded: "(1) existence of a contract; (2) [his] performance or

excuse for non-performance; (3) [Wells Fargo's] breach; and (4)

resulting damages to [him]."          Bellevue v. Prudential Ins. Co. of

Am., 23 F. App'x 809, 810-11 (9th Cir. 2001) (citing Careau & Co.



     9
       In so doing, we only address the portions of Wells Fargo's
arguments that do not turn on the July 30 letter, which, as we
discussed above, is not proper to consider on the Rule 12(b)(6)
motion.

                                      -22-
v. Sec. Pac. Bus. Credit, Inc., 272 Cal. Rptr. 387, 395 (Cal. Ct.

App. 1990)).   Wells Fargo argues that Foley failed to adequately

plead both a breach of the settlement agreement and damages.    We

first tackle the breach.

          Wells Fargo contends that the only argument Foley raised

below (and thus, preserved for appeal) was that "Wells Fargo should

have afforded him the right to apply for MAP2R separately from

HAMP, and should have known that he was doing so."     Wells Fargo

asserts that these grievances do not state a cognizable breach of

the settlement agreement because there is "no provision in the

settlement agreement that obligates Wells Fargo to obtain two

different applications from borrowers to consider them for HAMP and

MAP2R," and "no term of the agreement obligates Wells Fargo to

notify borrowers that it is considering both programs under a

single application, or to provide a denial letter specifically

referencing 'MAP2R.'"      Foley, on the other hand, counters that

Wells Fargo misinterprets his beef with the bank--in addition to

failing to fairly consider him for MAP2R, the bank shirked its

obligation to timely inform him of the reasons for the modification

denial.

          We agree that Wells Fargo underestimates the extent of

its obligations under the settlement agreement.      The agreement

required the bank to:

          Provide Settlement Class Members who do not
          qualify for HAMP or MAP2R Modifications,

                                 -23-
           within thirty [] calendar days of the
           Defendants'    receipt   of    all   required
           documentation from the Settlement Class
           Member, with a written explanation, which
           shall be copied to Lead Class Counsel, which
           clearly   explains   the  reasons  that   the
           modification was denied.

           Thus,   Wells    Fargo   is     correct    that    the   settlement

agreement did not per se require the bank to "provide a denial

letter specifically referencing 'MAP2R'."            But--assuming the bank

reviewed Foley's MAP2R eligibility, as it claimed--the agreement

did require Wells Fargo to clearly communicate to Foley, in writing

and within thirty days, why he was denied for MAP2R. Foley pleaded

that neither the February nor June 2013 denial letters he received

even mentioned MAP2R.      The AG's Office called the bank on Foley's

behalf   and   requested   a    written    explanation       of   the   denials,

including the specific names of the modifications Foley had been

considered for.    When Foley thereafter spoke to Forbes in July and

asked whether he had been considered for the program, he could not

get a straight answer.         In fact, Forbes, an agent of the bank,

initially told Foley outright that he had not been considered for

MAP2R.   Given these facts, Foley has sufficiently alleged, at the

least, that the bank breached the settlement agreement through (as

Foley specifically alleged in his complaint) "non-disclosure of

reasons for rejection of modification."               Thus, despite Wells

Fargo's contentions, the "allegedly confusing conversation with a

bank representative" is, in fact, material to Foley's claims.


                                    -24-
Whether or not the explanations Wells Fargo provided in the denial

letters were clear (as was also required by the contract) is a

factual dispute that cannot be resolved on a Rule 12(b)(6) motion.

Thus, Foley has adequately pleaded a breach of the settlement

agreement.

                  iii. Breach of the Implied Covenant

             Under California law, the implied covenant of good faith

and fair dealing requires that parties "invested with discretionary

power affecting the rights of another" exercise such power in good

faith, "to assure that the promises of the contract are effective

and in accordance with the parties' legitimate expectations."

Ellsworth v. U.S. Bank, N.A., 908 F. Supp. 2d 1063, 1086 (N.D. Cal.

2012) (quoting McNeary-Calloway v. JP Morgan Chase Bank, N.A., 863

F. Supp. 2d 928, 957 (N.D. Cal. 2012) (applying California law)).

Wells Fargo argues that Foley failed to adequately allege a claim

for breach of the implied covenant because any "alleged failure to

communicate does not negate the fact that Wells Fargo considered

Foley for HAMP and MAP2R modifications."        Similarly, the bank

argues that the implied covenant claim fails because Foley "must

identify a specific contractual obligation that the defendant

breached."

             As we discussed above, neither of these contentions hold

water.   As Foley has asserted all along, he believes the bank

failed to provide him his due procedural rights under the contract.


                                 -25-
The obligation to properly consider Foley for a modification lies

separate and apart from the bank's further responsibility--under

the express terms of the settlement agreement--to explain a denial

to a borrower.

                                   iv. Damages

             Even though Foley sufficiently pleaded a breach of the

contract, we recognize that he also need have adequately pleaded

damages.     Wells Fargo argues that Foley did not do so because he

"repeatedly pleads that the only harm he has suffered is the

possibility of foreclosure."

             But   Wells   Fargo    misconstrues    the   nature    of   Foley's

alleged basis of damages.          Any harm Foley felt as a result of the

bank's breach of the settlement agreement would lie independent of

any foreclosure, or the threat of one.           We concede that Foley did

not necessarily explicitly plead his damages in detail, but he

needn't have.       Given the allegations in the complaint, Foley's

damages are obvious--Wells Fargo's failure to consider him for

refinancing (or to adequately and timely explain why he was not

eligible for it, thus preventing him from attempting to become

eligible) would result in, for instance, his loan falling further

into   the   depths   of   default,    additional    interest      accrued   and

penalties on the loan, and negative effects on his credit.                   The

alleged harm could be remedied with the equitable relief of

specific performance Foley seeks, or with direct or consequential


                                      -26-
damages, or with nominal damages, which plaintiffs are permitted to

recover for breach of contract actions under California law.    See

Ericson v. Playgirl, Inc., 140 Cal. Rptr. 921, 927 (Cal. Ct. App.

1977) ("Plaintiff . . . is entitled to recover nominal damages for

breach of contract."); Capell Assocs., Inc. v. Cent. Valley Sec.

Co., 67 Cal. Rptr. 463, 471 (Cal. Ct. App. 1968) ("There was a

breach of contract, therefore [plaintiff] is entitled to nominal

damages.").     Therefore, we do not agree that Foley has failed to

allege damages, at least not on the instant ground, which is the

only one Wells Fargo has raised.

          Given these findings, we decline to sustain the district

court's dismissal of the contract claims, as Foley has adequately

alleged them.    We, therefore, vacate the dismissal of the contract

claims, Counts One and Four, and remand these counts to the

district court.

                B.   State Statutory Claims (Count Two)

          Finally, we address Foley's objections to the district

court's dismissal of Count Two, where he alleged that Wells Fargo

violated Mass. Gen. Laws ch. 244, §§ 35A and 35B.         While the

district court held that these state statutes are preempted by the

federal Home Owners Loan Act, we affirm the dismissal of this count

on the other ground Wells Fargo raises--that Foley has failed to




                                  -27-
state a claim under either statute.10       See Ruiz v. Bally Total

Fitness Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007) ("[W]e are not

bound by the district court's decisional calculus but rather, may

affirm the decision below on any ground made manifest by the

record.").

             Mass. Gen. Laws ch. 244, § 35A(g) prohibits a lender from

accelerating a mortgage because of a default "until at least 150

days after the date a written notice is given by the [lender] to

the [borrower]."     The next subsection, (h), provides for no fewer

than ten elements that must be included in the notice,11 ranging


     10
       We acknowledge that in addition to the district court, at
least one other court has held that (at least) § 35A is preempted
by HOLA. See Sovereign Bank v. Sturgis, 863 F. Supp. 2d 75, 103
(D. Mass. 2012). We have not answered the question of whether §§
35A and 35B are preempted, and we are not aware of any other
circuits that have. In any event, we need not decide that legal
issue to resolve the instant appeal.
     11
          The requirements that must be included are:

     (1) the nature of the default claimed on such mortgage of
     residential real property and of the mortgagor's right to
     cure the default by paying the sum of money required to
     cure the default;(2) the date by which the mortgagor
     shall cure the default to avoid acceleration . . .;(3)
     that, if the mortgagor does not cure the default by the
     date specified, the mortgagee, or anyone holding
     thereunder, may take steps to terminate the mortgagor's
     ownership in the property by a foreclosure proceeding or
     other action to seize the home; (4) the name and address
     of the mortgagee . . . and the telephone number of a
     representative of the mortgagee . . .; (5) the name of
     any current and former mortgage broker or mortgage loan
     originator for such mortgage or note securing the
     residential property; (6) that the mortgagor may be
     eligible   for   assistance    from   the   Homeownership
     Preservation Foundation or other foreclosure counseling

                                  -28-
from   information   about   the   lender   to   notification   about   the

possibility of a foreclosure sale.          Mass. Gen. Laws ch. 244, §

35A(h).

            In his complaint, Foley pleads that Wells Fargo "did not

follow the strict compliance and performed in accordance with the

statute's requirements."     He also pleads that he "did not receive

any notices from Defendant regarding compliance requirements under

M.G.L. 244, section 35A and B."       The complaint does not identify

whether Foley believes subsection (g) or (h) was violated, and,

while this is not necessarily a fatal omission, we also cannot

readily discern from the pleadings which violation Foley intended

to allege.    Foley's briefing does not shed any light, as it does

not address the sufficiency of his pleadings in this regard.


       agency, and the local or toll free telephone numbers the
       mortgagor may call to request this assistance; (7) that
       the mortgagor may sell the property prior to the
       foreclosure sale and use the proceeds to pay off the
       mortgage; (8) that the mortgagor may redeem the property
       by paying the total amount due, prior to the foreclosure
       sale; (9) that the mortgagor may be evicted from the home
       after a foreclosure sale; and (10) the mortgagor may have
       the following additional rights, depending on the terms
       of the residential mortgage: (i) to refinance the
       obligation by obtaining a loan which would fully repay
       the residential mortgage debtor; and (ii) to voluntarily
       grant a deed to the residential mortgage lender in lieu
       of foreclosure.     The notice shall also include a
       declaration, in the language the creditor has regularly
       used in its communication with the borrower, appearing on
       the first page of the notice stating: "This is an
       important notice concerning your right to live in your
       home. Have it translated at once."

Mass. Gen. Laws ch. 244, § 35A(h).

                                   -29-
             In his opposition to the motion to dismiss, however,

Foley clarified that he intended to aver only that the content of

Wells Fargo's default notice was non-compliant, falling under

subsection    (h).    Even   taking   that   representation   as   true,

problematic is that unlike his identification of documents in the

contract counts, Foley does not specify in the complaint which

piece of correspondence from the bank he believes violated Section

35A(h).    In our review of the more than 100 pages appended to the

complaint, we have identified a letter dated January 12, 2012 that

appears to be a notice of default.      Assuming this is the document

Foley complains of, he still does not help us by identifying in his

complaint, opposition to the motion to dismiss, or any of his

briefing to us which of Section 35A(h)'s multitude of requirements

he believes were not included in the written default notice.        And

we will not guess.    Thus, even construing Foley's pro se complaint

liberally, we cannot conclude that Foley's Section 35A claim was

well-pleaded, and we affirm its dismissal.

             We encounter the same problems with Foley's Section 35B

claim.    Again, Foley does not specify in his complaint or briefing

which subsection he believes was violated, but in opposing the

motion to dismiss, he asserted that "Section 35(B)(c) applies as a

matter of law."       That subsection requires that "for certain

mortgage loans, the creditor shall send notice, concurrently with

the notice required by subsection (g) of section 35A, of the


                                 -30-
borrower's rights to pursue a modified mortgage loan." The statute

lays out a follow-up process the lender must comply with after

sending the notice and receiving a response from the borrower

indicating his intent to pursue a modification:

           Not more than 30 days following receipt of the
           borrower's notification that the borrower
           intends to pursue a modified mortgage loan, a
           creditor shall provide the borrower with its
           assessment, in writing, under subsection (b).
           The assessment shall include, but not be
           limited to: (i) a written statement of the
           borrower's income, debts and obligations as
           determined   by   the   creditor;   (ii)   the
           creditor's net present value analysis of the
           mortgage    loan;    (iii)   the    creditor's
           anticipated net recovery at foreclosure; (iv)
           a statement of the interests of the creditor;
           and (v) a modified mortgage loan offer under
           the requirements of this section or notice
           that no modified mortgage loan will be
           offered.

Mass. Gen. Laws ch. 244, § 35B(c).        Foley does not identify which

notices he believes were non-compliant, whether he believes the

notices were never sent at all, or whether one of the other

requirements in the statute was violated.            This lies in stark

contrast to the common law contract claims, where, as discussed

above,   Foley   points   to   specific   portions   of   the   settlement

agreement that were allegedly breached by Wells Fargo's specific

actions and/or specific actors.      As we have previously warned in

the summary judgment context (and as is equally applicable to our

Rule 12(b)(6) inquiry), we are not "'pigs[] hunting for truffles'

in the record."     Rodríguez-Machado v. Shinseki, 700 F.3d 48, 50


                                   -31-
(1st Cir. 2012) (per curiam) (quoting United States v. Dunkel, 927

F.2d 955, 956 (7th Cir. 1991) (per curiam)).              While we are

certainly sympathetic to the challenges pro se plaintiffs may face

in filing a lawsuit on their own, it is not our job, in an effort

to ferret out the adequacy of a plaintiff's pleaded allegations, to

haphazardly mine documents appended to a complaint.              Foley's

Section 35B claim was not well-pleaded, and its dismissal is

affirmed.

                             III. CONCLUSION

             For all of these reasons, we conclude that the district

court did not provide Foley with sufficient notice prior to

converting Wells Fargo's motion to dismiss into a motion for

summary judgment on the two contract-based claims.         The dismissal

of   these    claims   is   not   warranted   on   sufficiency   grounds.

Therefore, we remand Counts One and Four to the district court for

further proceedings, consistent with this opinion.         We affirm the

dismissal of Foley's statutory claim arising under Mass. Gen. Laws

ch. 244, §§ 35A and 35B, given that those causes of action were not

adequately pleaded.     We also award Foley his costs of appeal.




                                   -32-